 



Exhibit 10.2
Form of First Amendment to
Supplemental Executive Retirement Agreement
     This First Amendment to The South Financial Group Supplemental Executive
Retirement Agreement between The South Financial Group, Inc. (“Company”) and
___(“Executive”) is made and entered into this ___day of December, 2005.
     WHEREAS, Company and Executive entered into the Supplemental Executive
Retirement Agreement dated ___, attached hereto as Exhibit A and incorporated
herein by reference (“Agreement”); and
     WHEREAS, the parties desire to amend the Agreement to provide for a change
in the form of payment upon the Executive’s early retirement, as permitted under
IRS Notice 2005-1 and other guidance under Section 409A of the Internal Revenue
Code.
     NOW, THEREFORE, the Agreement is amended as provided below:
     Section 2.2.2 of the Agreement is amended in its entirety to read as
follows:
2.2.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in equal monthly installments for ___months on the first day of each
month commencing on the seventh month following the Executive’s Early Retirement
Date. The present value of such monthly payments shall be equal to the present
value of the benefits that would have been payable to the Executive if the
Executive received a monthly benefit for 180 months beginning at the Executive’s
Normal Retirement Age assuming a discount rate equal to the Rate.
     IN WITNESS WHEREOF, the Executive and a duly authorized Company officer
have signed this First Amendment to the Agreement.

          EXECUTIVE:    COMPANY:
THE SOUTH FINANCIAL GROUP, INC.
      By:           Title:    

